Conviction for practicing dentistry without a license; punishment, a fine of $5.00.
The state introduced a witness who said she went to the Mayo Dental Clinic with her sister-in-law who had had teeth extracted and was suffering from the after effects. Appellant was there and gave the woman a mouth wash and swabbed out the bleeding cavities from which the teeth had been extracted. The state also introduced a deputy county clerk who testified that he had charge of the records of dental licenses filed in the office of the county clerk of Potter county, and that same failed to show that appellant had filed a license to practice dentistry in said county. The case must be reversed for failure of the state to prove that appellant had no dental license. Nothing in the statute makes proof of no recorded license in the county sufficient proof of no license. The state offered no other testimony on this material issue in the case. It is necessary to sustain a conviction that the proof show that the accused had no license to practice dentistry.
For the error mentioned, the judgment will be reversed and the cause remanded.
Reversed and remanded. *Page 316